Title: To Alexander Hamilton from Tench Coxe, 2 January 1793
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, January 2, 1793. “I have the honor to inclose to you for the purpose of submission to the President, three Contracts Made by the Collector of the District of Washington in North Carolina for the stakeage of all the shoals, sounds &c. within that state and North of the District of Wilmington, which have heretofore been staked.… I have only to observe that as the sums are larger [than] heretofore, it may be because they are for a whole year, which has not been the Case in the former Contracts.… the immediate necessity of the Case appears to operate strongly in favor of the acceptance of the Contracts.…”
